Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 11-13 and 16-21 are pending, claims 1-10 and 14-15 are cancelled, and claims 11-12 and 17 are cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the valve closure member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It was noted prior it had antecedent bases into claim 11 which had the previous 112(b) and should have been changed with it (i.e. member to element). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 and 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mueller (U.S. 2008/0149744).
With respect to claim 11, Mueller discloses a fuel injector for a direct injection of fuel into a combustion chamber (figure 1), for a fuel injection system of an internal combustion engine (figure 1), comprising: an excitable actuator configured to actuate a valve closure element (figure 1, solenoid coil 9 moves armature 19 which then moves the valve, paragraph 0025), the valve closure element (4) forming a sealing seat (sealing against 6) together with a valve seat surface (surface 6) formed on a valve seat body (body having 6); at least one injection orifice downstream from the valve seat surface (orifice 7, downstream of 6); wherein the valve closure element is spherical (4 being a sphere) and is part of a valve needle (3) which is axially movable along a valve longitudinal axis (up and down with respect to 6, as 19 moves up and down), the valve closure element being fixedly connected to a pin-shaped solid valve needle shaft (figure 4, being welded, see paragraph 0036 welding the end to the shaft of 3, figure 4 showing the shaft being solid), wherein a contact region of the valve needle shaft and the valve closure element lies radially outside the valve longitudinal axis and surrounds the valve longitudinal axis (as seen in figure 4) in the form of a ring (figure 4, where 4 contacts the shaft of 3, noted at the dark weld seam, is ring in shape),
wherein a lower end face of the valve needle shaft facing the valve closure element has a blind bore (figure 4, blind bored above #4 within #3) which is used as a centering bore (see figure 4),
wherein the blind bore terminates in a truncated cone region (shown in figure 4) in a direction of the valve closure element against which the spherical valve closure element is placed (shown in figure 4),

With respect to claim 12, Mueller discloses the valve closure member has an at least substantial linear contact at the valve needle shaft (along the noted line of the weld seen in figure 4), the valve closure element being able to be placed against the valve needle shaft (figure 4, #4 against 3 and noted welded) and fixed in place in a centered manner (figure 4, #4 being centered on the shaft of 3).
With respect to claim 13, Mueller discloses a lower end face of the valve needle shaft facing the valve closure element has a conical region (the conical region visible in figure 4, in which the upper part of #4 is within, heading into a cylindrical section) against which the valve closure element is placed (figure 4, as 4 is placed against/within the conical region).
With respect to claim 21, Mueller discloses the fixed connection of the valve needle shaft and the valve closure element is produced by welding through an application of a heat conduction welding seam (weld seam noted, see figures 4-5 and paragraph 0036, as the two are affixed via welding, the seen visible between 3 and 4 where they are joined). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Reiter (U.S. 2009/0301442).
With respect to claims 16 and 17, Mueller discloses a lower end face of the valve needle shaft (lower end of the shaft adjacent the spherical valve end) and a recess (see recess adjacent the sphere) but fails to disclose the recess in the form of a spherical calotte region against which the valve closure element is placed where a diameter of the spherical calotte region is smaller than a diameter of the spherical valve closure element.
Reiter, figure 2, has a recess #78 where the diameter is smaller than a diameter of the spherical valve closure element, paragraph 0021, To accommodate valve closing body 21, connecting tube 23 is provided with a curved, i.e., cup-shaped, recess 78. The curved receiving surface of recess 78 ideally has a slightly smaller diameter than the diameter of spherical valve closing body 21, so that after mounting valve closing body 21, a friction-locked connection is formed between connecting tube 23 and valve closing body 21 by applying a low contact force. Valve closing body 21 is securely, reliably, and reproducibly drawn out of valve seat 30 of valve seat body 29 via connecting tube 23 for applying electricity to solenoid 1, although valve closing body 21 is held "loosely" on connecting tube 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recess of Reiter, into the valve stem of Mueller, allowing for a friction locked connection formed between them with a low contact force, being reliably secured. 

18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Mastro (U.S. 6,508,416).
With respect to claim 18, Mueller discloses the spherical valve closure element but fails to disclose a coating on a lower side facing away from the valve needle shaft, the coating is an amorphous carbon layer, and the amorphous carbon layer is diamond-like carbon.
Mastro discloses a coating 26, which surrounds the spherical valve element 20, disclosing a diamond like carbon (DLC) as the coating, as an amorphous carbon having a high degree of bonding, known in the art, is an extremely hard material that has a low coefficient of friction, excellent wear resistance, and a high degree of chemical inertness. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the DLC material of Mastro as an amorphous coating on Mueller’s spherical valve (and whole valve element) to allow for better wear protection. 
Response to Arguments/Amendments
	The Amendment filed (02/16/2022) has been entered. Currently claims 11-13 and 16-21 are pending, claims 1-10 and 14-15 are cancelled, and claims 11-12 and 17 are cancelled. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (11/22/2021). 	
	Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Applicant argues that Mueller fails to discloses the lower end face of the valve needle shaft facing the valve closure element has a blind bore which is used as a centering bore, wherein the blind bore terminates in a truncated cone region in a direction of the valve closure element against which the spherical valve closure element is placed, wherein the contact of the valve closure element at the valve needle shaft is provided in a linear and annular form at the truncated cone region. Examiner disagrees as Mueller discloses such a valve closure element provided to the truncated cone region of the valve . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752